UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RODOLFO CONCEPCION,
                                                               Case No. 16-CV-4714(NSR)
                              Petitioner,
                                                               (Related Criminal Action:
       -against-                                               Case No. 13-CR-91 l-02(NSR))

UNITED STATES OF AMERICA,                                      OPINION & ORDER

                              Respondent.


NELSONS. ROMAN, United States District Judge

       Petitioner Rodolfo Concepcion ("Petitioner" or "Concepcion") was sentenced to a one

hundred (100) month term of incarceration following his guilty plea, pursuant to a plea agreement,

to conspiracy to commit Hobbs Act Robbery in violation of Title 18 U.S.C. § 1951, and to

brandishing a firearm during and in connection with the Hobbs Act Robbery conspiracy, in

violation of Title 18 U.S.C. § 924(c). Petitioner moves, pursuant to 28 U.S.C. § 2255 ("Section

2255"), to vacate, set aside, or correct his sentence following the U.S. Supreme Court's decision

in United States v. Davis, 2019 WL 2570623 (U.S. June 24, 2019), which deemed 18 U.S.C. §

924(c)(3)(B) vague and therefore unconstitutional. (ECF No. 1.) In response to the motion, the

Government concedes that Petitioner's conviction for violating 18 U.S.C. § 924(c) has been

invalidated and must be vacated. Accordingly, Petitioner's Section 2255 motion is granted to the

extent of setting the criminal matter, Case No. 13-CR-91 l(NSR), down for a hearing on October

2, 2019, at 10: 30 a.m., for the purpose of vacating Petitioner's conviction for violating 18 U.S.C.

§ 924( c) , and resentencing Petitioner on his conviction to conspiracy to commit Hobbs Act

Robbery (the remaining count on his conviction). United States v. Davis, 2019 WL 2570623 at

*13 citing Dean v. United States. 581 U.S._, 137 S.Ct. 1170 (2017).
         In accordance with the foregoing, Petitioner's motion is granted. The Clerk of the Court is

respectfully directed to terminate the motion, to enter judgment in favor of Petitioner, to terminate

the action and close this case. The Probation Depaiiment is respectfully directed to prepare and

issue a supplemental presentence report in advance of the above scheduled hearing.

Dated:     July 30, 2019                                     SO ORDERED:
           White Plains, New York


                                                         NEfseN,noMAN
                                                       United States District Judge




                                                  2
